EXHIBIT 10.4

UNWIND AND SHARE EXCHANGE AGREEMENT

THIS UNWIND AND SHARE EXCHANGE AGREEMENT (the “Agreement”), is made and entered
into this 10th day of December 2007, by and among ATOMIC GUPPY, INC., a Nevada
corporation (“Guppy”), the ORIGINAL IP OWNERS listed on Annex A attached hereto
(collectively, the “INTELLECTUAL PROPERTY or IP OWNERS”), and IRREVOCABLE TRUST
AGREEMENT NUMBER III, JAY HOWARD LINN, TRUSTEE, (“LINN”), LEIGH M. ROTHSCHILD,
an individual (“ROTHSCHILD”), ADAM BAUMAN, (“BAUMAN”) and NEAL LENARSKY
(“Lenarsky”), (collectively, the “IP Shareholders”).

RECITALS

WHEREAS, on or about March 6, 2007, Guppy and the IP Shareholders consummated a
transaction (the “Asset Sale”) whereby the IP Shareholders transferred all of
their right title an interest in and to certain intellectual property listed on
Annex “A” hereto (the “IP Assets”) in exchange for 142,000,000 shares of Guppy
common stock (the “Guppy Exchange Stock”), such that immediately following the
Asset Sale, Guppy owned 100% of the Intellectual Properties transferred and the
IP Shareholders owned the shares of Guppy as set forth opposite their name on
Annex “B” hereto.

WHEREAS, following the Asset Sale, Guppy issued its notes (the “Guppy Notes”) to
certain investors as set forth on Annex “C” hereto (the “Guppy Note holders”),
in the aggregate principal amount of $400,000, the proceeds of which Guppy
utilized as outlined in the Company financial information (the “Guppy Project”).

WHEREAS, the parties hereto are desirous of unwinding the Asset Sale, such that
all of the Original IP Shareholders surrender to Guppy all of their shares and
rights in Guppy and Guppy conveys to ROTHSCHILD and the Original IP owners all
of the Intellectual Property listed on Annex “B” hereto, such that immediately
following this transaction Guppy has 7,100,000 post split fewer shares issued
and outstanding and the Original IP owners own all the Intellectual Property
Assets they owned immediately prior to this transaction, Guppy remains liable on
the Guppy Notes and none of the Original IP Shareholders or their assigns own
any interest in Guppy, its Affiliates or its properties.

NOW, THEREFORE, WITNESSETH that in consideration of the foregoing premises and
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

ARTICLE I

THE UNWIND AND SHARE EXCHANGE

1.1

The Unwind and Share Exchange. In accordance with the provisions of this
Agreement, on the Closing Date (as defined below), ROTHSCHILD, LINN, BAUMAN AND
LENARSKY and or their assigns shall deliver to Guppy the Guppy Exchange Stock,
constituting all of the Guppy common stock owned by the Original IP Shareholders
and their assigns, including the rights to any warrants, earn out shares or
other form of equity, and in exchange





--------------------------------------------------------------------------------

therefore Guppy shall deliver to ROTHSCHILD, BAUMAN AND LENARSKY a bill of sale
to all the Original IP which they collectively contributed to Guppy.

1.2

Delivery of Stock Certificates. LINN, ROTHSCHILD, BAUMAN AND LENARSKY shall
deliver to Guppy on the Closing Date any and all certificates evidencing a Guppy
share, together with such executed stock power(s) as may be reasonably requested
in order to complete the transfer, together with a general assignment of any
warrants, earn out shares or other form of equity. In the event any certificate
shall have been lost, stolen or destroyed, upon the making of an affidavit of
that fact by the Person claiming such certificate to be lost, stolen or
destroyed, Guppy shall accept such affidavit in lieu of the share certificate
required to be delivered hereunder.

1.3

Delivery of Bill of Sale. Guppy shall deliver to ROTHSCHILD, BAUMAN and LENARSKY
or their written designees, on the Closing Date, any and all documents
evidencing the bill of sale(s) as may be reasonably requested in order to
complete the transfer the Intellectual Property Assets to the Original IP owners
substantially similar to that attached hereto as Exhibit 1.3.

1.4

No Further Ownership Rights. From and after the Closing Date, LINN, ROTHSCHILD,
BAUMAN and LENARSKY shall cease to have any rights with respect to Guppy, the
Guppy Exchange Stock and any of Guppy’s (and its Affiliates’) properties, except
as otherwise provided for herein or by applicable law. From and after the
Closing Date, Guppy and its Affiliates shall cease to have any rights with
respect to any of the Original IP which the Original IP Owners contributed to
Guppy (or its Affiliates), except as otherwise provided for herein or by
applicable law. Such transfer shall be without warranty except as to authority
to convey.

1.5

Approval of Unwind and Share Exchange. The Guppy Board of Directors and the
majority of the shareholders of Guppy shall have approved this Agreement and the
transactions contemplated hereby, on or before the Closing Date.

1.6

Guppy Liabilities. Guppy assumes all liabilities under the Guppy Notes as well
as all liabilities incurred by or on behalf of Guppy in the ordinary course.

ARTICLE II

TRANSACTIONS RELATED TO THE UNWIND AND SHARE EXCHANGE

2.1

Release of the IP Shareholders. On the Closing Date, Guppy and the Guppy Note
holders shall deliver to ROTHSCHILD, LINN, ADAM BAUMAN and NEAL LENARSKY a
Release, in form and content substantially similar to that attached hereto as
Exhibit 2.1, which provides that Guppy, an its Affiliates release and disclaim
any claims or interest Guppy, or its Affiliates has or may have against the IP
SHAREHOLDERS or in any properties or prospects of IP SHAREHOLDERS either
personally or in their capacity as officers and directors of Guppy. This release
shall include, but shall not be limited to, any interest which may be claimed by
Guppy, or its Affiliates, its shareholders, its creditors or any Person claiming
by or through Guppy, or its Affiliates, including debts and obligations, claims
of investors, equity rights, creditor rights or any other claim on or against
the IP SHAREHOLDERS.





2




--------------------------------------------------------------------------------

2.2

Release of Guppy. On the Closing Date, IP SHAREHOLDERS shall deliver to Guppy a
Release, in form and content substantially similar to that attached hereto as
Exhibit 2.2, which provides for the complete release and termination of all
rights the IP SHAREHOLDERS or their Affiliates has in Guppy or otherwise in any
properties owned or controlled by Guppy or its Affiliates.

2.3

Release of All Employment and Contractual Agreements.

 On the Closing Date, ROTHSCHILD, Bauman and Lenarsky or any person with whom
they have contracted shall terminate all employment or any other form of
contractual agreement between them personally and Guppy, in form and content
substantially similar to that attached hereto as Exhibit 2.3 as an integral part
of this Agreement.

2.4

Indemnification. LINN and the IP Owners each agree to indemnify and hold
harmless Guppy and the former officers of Guppy as provided in the
Indemnification Agreement, in form and content substantially similar to that
attached hereto as Exhibit 2.4.

2.5

Officer’s Resignation. Each of the existing officers of Guppy shall resign as an
officer of Guppy pursuant to the Letter of Resignation in form and content
substantially similar to that attached hereto as Exhibit 2.5 only after having
elected J. Dean Burden as the sole director and officer.

2.6

Indemnification. Guppy agrees to indemnify and hold harmless the IP Owners and
Shareholders and the former officers of Guppy and Rothschild Trust Holdings, LLC
as provided in the Indemnification Agreement, in form and content substantially
similar to that attached hereto as Exhibit 2.6.

ARTICLE III

THE CLOSING

3.1

Closing; Closing Date. The parties to this Agreement shall cause the Unwind and
Share Exchange to become effective and consummate the other transactions
contemplated by this Agreement (the “Closing”) provided, however, in no event
shall the Closing occur prior to the satisfaction of the conditions precedent
set forth in Articles VI hereof. The date of the Closing is referred to herein
as the “Closing Date.” The Closing shall take place at such offices as may be
mutually agreed upon by the parties hereto, at 10:00 a.m., local time on the
first business day following the day upon which all appropriate corporate action
has been taken in accordance with Articles I and VI and the conditions precedent
set forth in Article VI of this Agreement is fulfilled or waived, or at such
other time, date and place as the parties may agree, but in no event shall such
date be later than December 10, 2007 (the “Outside Date”), unless such date is
extended by the requirements of law or the mutual agreement of the parties.

3.2

Guppy Closing Actions. At the Closing, Guppy shall deliver or cause to be
delivered the following documents and/or shall take the following actions at the
Closing, all of such actions being deemed to occur simultaneously:

(a)

Bill of Sale evidencing the transfer of the IP Assets in the form of Ex. 1.3(a);





3




--------------------------------------------------------------------------------

(b)

The Releases described in Section 2.1;

(c)

The Contract Release described in Section 2.3;

(d)

The Indemnification Agreement described in Section 2.6;

(e)

Resolutions of the board of directors of Guppy dated at or about the Closing
Date authorizing the Unwind and Share Exchange election of J. Dean Burden as
described,, certified by the Secretary of Guppy;

All consents, authorizations, orders or approvals required in order to execute
and deliver this Agreement and to effectuate the transactions contemplated
hereby in form, scope and substance reasonably satisfactory to the Original IP
Owners and Shareholders.

3.3

IP SHAREHOLDERS Closing Actions. At the Closing, THE IP SHAREHOLDERS AND EACH OF
THEM shall deliver or cause to be delivered to Guppy the following documents
and/or shall take the following actions at the Closing, all of such actions
being deemed to occur simultaneously:

(a)

Certificates evidencing (1) all of Guppy Exchange Stock and (2) all shares of
Guppy common stock owned by the IP Shareholders or their assigns whether or not
received as part of the Original IP share issuance and assignments descried in
Section 1.2;

(b)

The Releases described in Section 2; and

(c)

The Indemnification Agreement described in Section 2.4.

(d)

All Guppy books, records, checkbooks and registers, accounts, receipts,
contracts, Quickbooks and generally all materials necessary to conduct an audit
of Guppy’s books and records from the date of the March 6, 2007 to the closing
date of this Agreement; and

3.4

Other Actions.

(a)

Each of the parties to this Agreement shall have otherwise executed whatever
documents and agreements, provided whatever consents or approvals and shall have
taken all such other actions as are required under this Agreement; and

(b)

Guppy, ROTHSCHILD, Lenarsky and Bauman shall issue a joint Press Release
announcing this Agreement and the transactions to be consummated pursuant
hereto, in the form and content substantially similar to that attached hereto as
Exhibit 3.4(b). Each of the parties hereto agree that no public or private
announcement of this transaction shall be made, other than in the content of the
Press Release, without the mutual written consent and agreement of the parties
hereto. This provision may be enforceable by equitable means by any party
hereto, and each of the parties hereto consents to injunctive or other such
equitable relief to enforce the provisions hereof.





4




--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF GUPPY

Guppy hereby makes the following representations and warranties.

4.1

Organization and Qualification. Guppy is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, with the
corporate power and authority to own and operate its businesses as presently
conducted, except where the failure to be or have any of the foregoing would not
have a Material Adverse Effect. Guppy is duly qualified as a foreign company or
other entity to do business and is in good standing in each jurisdiction where
the character of its properties owned or held under lease or the nature of its
activities makes such qualification necessary, except for such failures to be so
qualified or in good standing as would not, individually or in the aggregate,
have a Material Adverse Effect.




4.2

Authorization; Validity and Effect of Agreement. Guppy has the requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the Unwind and Share Exchange. The
execution and delivery of this Agreement by Guppy and the performance by Guppy
of its obligations hereunder and the consummation of the Unwind and Share
Exchange have been duly authorized by its board of directors and its
shareholders and all other necessary company action on the part of Guppy has
been taken and no other company proceedings on the part of Guppy are necessary
to authorize this Agreement and the Unwind and Share Exchange. This Agreement
has been duly and validly executed and delivered by Guppy and, assuming that it
has been duly authorized, executed and delivered by the other parties hereto,
constitutes a legal, valid and binding obligation of Guppy, enforceable against
it in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

4.3

No Conflict; Required Filings and Consents. Neither the execution and delivery
of this Agreement by Guppy nor the performance by Guppy of its obligations
hereunder, nor the consummation of the Unwind and Share Exchange, nor the
delivery of the IP Assets to the Original IP Owners pursuant to the terms of the
Unwind and Share Exchange, shall: conflict with Guppy’s certificate of
incorporation or bylaws; violate any statute, law, ordinance, rule or regulation
applicable to Guppy, or any of its assets or properties; or violate, breach, be
in conflict with or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or permit the
termination of any provision of, or result in the termination of, the
acceleration of the maturity of, or the acceleration of the performance of any
obligation of Guppy under, or result in the creation or imposition of any Liens
upon any properties, assets or business of Guppy under, any Material Contract or
any order, judgment or decree to which Guppy is a party or by which Guppy, or
any of its respective assets or properties is bound or encumbered except, in the
case of clauses (ii) & (iii), for such violations, breaches, conflicts, defaults
or other occurrences which, individually or in the aggregate, would not have a
Material Adverse Effect.

4.4

Properties and Assets. To the best of Guppy’s knowledge, Guppy has good and
marketable title to, valid leasehold interests in, or the legal right to use,
and hold free and clear of





5




--------------------------------------------------------------------------------

all Liens and Encumbrances, all of the assets to be conveyed. The consummation
of the transactions contemplated by this Agreement will not constitute an event
of default under any of said leases and the continuation, validity and
effectiveness of such leases will not be adversely affected by the transactions
contemplated by this Agreement.

4.5

No Undisclosed Liabilities. To the best of Guppy’s knowledge, except as
disclosed in the Guppy Financial Statements and as disclosed by the existing
officers and directors of Guppy, Guppy has no material liabilities, indebtedness
or obligations, except those that have been incurred in the ordinary course of
business, whether known or unknown, absolute, accrued, contingent or otherwise,
and whether due or to become due, and to the knowledge of Guppy there is no
existing condition, situation or set of circumstances that could reasonably be
expected to result in such a liability, indebtedness or obligation.

4.6

Filing of Required Reports. To the best of Guppy’s knowledge, Guppy has filed
with all appropriate governmental and regulatory agencies all forms, reports,
schedules, statements and other documents required to be filed by it under
applicable law, rule or regulation.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF

EACH IP OWNER AND/OR SHAREHOLDER

Each of the IP Owners and/or Shareholders hereby makes the following
representations and warranties:

5.1

Authority and Qualification. Each of the IP Owners and/or Shareholders has the
power and authority to enter into this Agreement.

5.2

Authorization; Validity and Effect of Agreement. This Agreement has been duly
and validly executed and delivered by the Original IP Shareholders and Owners
and, assuming that it has been duly authorized, executed and delivered by the
other parties hereto, constitutes a legal, valid and binding obligation of
Original IP Shareholders and Owners, in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

5.3

No Conflict; Required Filings and Consents. Neither the execution and delivery
of this Agreement by any of the IP Owners or Shareholders of their obligations
hereunder, nor the consummation of the Unwind and Share Exchange will: conflict
with any other agreement to which they are a party; violate any statute, law,
ordinance, rule or regulation, applicable to any of them or any of the
properties or assets of Guppy; or violate, breach, be in conflict with or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or permit the termination of any provision
of, or result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of Guppy except as may be
waived, or result in the creation or imposition of any Lien upon any properties,
assets or business of Guppy under any Material Contract or any order, judgment
or decree to which Guppy is a party or by which it or any of its assets or
properties is bound or encumbered





6




--------------------------------------------------------------------------------

except, in the case of clauses (ii) and (iii), for such violations, breaches,
conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a Material Adverse Effect on its obligation to perform
its covenants under this Agreement.

5.4

Litigation. There is no Action instituted, pending or threatened against any of
the IP Owners or Shareholders that, individually or in the aggregate, directly
or indirectly, would be reasonably likely to have a Material Adverse Effect, nor
is there any outstanding judgment, decree or injunction, in each case against
any of them, that, individually or in the aggregate, has or would be reasonably
likely to have a Material Adverse Effect. Additionally, other than the Note
Holders and J. Dean Burden, the Original IP Owners know of no other claims or
potential claims except as disclosed to Guppy and its auditors.

5.5

Resignation and Appointment. Each of ROTHSCHILD, Lenarsky and Bauman shall have
executed their Officer’s/Director’s Letter of Resignation described in Section
2.5 and Exhibit 2.5 and shall have appointed J. Dean Burden as sole officer and
director of Guppy.

ARTICLE VI

CONDITIONS TO CONSUMMATION OF THE UNWIND AND SHARE EXCHANGE

6.1.

Conditions to Obligations of Guppy.

The obligations of Guppy to consummate the Unwind and Share Exchange shall be
subject to the fulfillment by the Original IP Shareholders, or written waiver by
Guppy, at or prior to the Closing, of each of the following conditions:

(a)

The representations and warranties of the Original IP Shareholders set out in
this Agreement shall be true and correct in all material respects at and as of
the time of the Closing as though such representations and warranties were made
at and as of such time;

(b)

Original IP Shareholders shall have performed and complied in all material
respects with all covenants, conditions, obligations and agreements required by
this Agreement to be performed or complied with on or prior to the Closing Date;

(c)

Each Original IP Shareholders shall have caused to be delivered to Guppy any (i)
certificates evidencing Guppy Exchange Stock coupled with medallion signature
guarantees, duly endorsed to Atomic Guppy, Inc. and including, where applicable,
resolutions or other forms of authorization.

(d)

Each Original IP Shareholders and Owners shall have caused to be delivered to
Guppy the Releases described in Section 2.3;

(e)

Each Original IP Shareholder and Owner shall have caused to be delivered to
Guppy the Indemnification Agreement described in Section 2.6.

6.2

Conditions to Obligations of the Original IP Shareholders and Owners. The
obligations of Original IP Shareholders and Owners to consummate the Unwind and
Share Exchange shall be subject to the fulfillment by Guppy, or written waiver
by Original IP Shareholders and Owners, at or prior to the Closing, of each of
the following conditions:





7




--------------------------------------------------------------------------------

(a)

The representations and warranties of Guppy set out in this Agreement shall be
true and correct in all material respects at and as of the time of the Closing
as though such representations and warranties were made at and as of such time;

(b)

Guppy shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Agreement to
be performed or complied with by Guppy on or prior to the Closing Date;

(c)

Guppy shall have delivered to Original IP Shareholders and Owners a certificate
of the Secretary of Guppy to the effect that the representations and warranties
are true and correct, the conditions required under this Agreement have been
satisfied in form and content substantially similar to that attached hereto as
Exhibit 6.2(c);

(d)

Guppy shall have delivered to LEIGH M. ROTHSCHILD, NEAL LENARSKY AND ADAM BAUMAN
any and all documents, bills of sale or other evidences of conveyance evidencing
the full and complete transfer of the Original IP back to its original owners.
together with a corporate resolution authorizing the transfer;

(e)

Guppy shall have delivered to Original IP Shareholders and Owners the Releases
described in Section 2.1;

(f)

Guppy shall have caused to be delivered to Original IP Shareholders and Owners
the Indemnification Agreement described in Section 2.6;

6.3

Other Conditions to Obligations of the Parties. The obligations of parties
hereto to consummate the Unwind and Share Exchange shall be subject to the
fulfillment, or written waiver by each of Guppy and Original IP Shareholders and
Owners, at or prior to the Closing, of each of the following conditions:

(a)

All director, shareholder, lender, lessor and other parties’ consents and
approvals, as well as all filings with, and all necessary consents or approvals
of, all federal, state and local governmental authorities and agencies, as are
required under this Agreement, applicable law or any applicable contract or
agreement (other than as contemplated by this Agreement) to complete the Unwind
and Share Exchange shall have been secured; and

(b)

No statute, rule, regulation, executive order, decree, preliminary or permanent
injunction, or restraining order shall have been enacted, entered, promulgated
or enforced by any Governmental Authority that prohibits or restricts the
consummation of the Unwind and Share Exchange.

ARTICLE VII

TERMINATION

7.1

Termination. This Agreement may be terminated at any time prior to the Closing
as follows:

(a)

by mutual consent of Guppy, and the IP Owners;





8




--------------------------------------------------------------------------------

(b)

by Guppy upon written notice to each of the Original IP Shareholders and Owners
if any of the conditions to the Closing set forth in Sections 6.2 or 6.3 shall
have become incapable of fulfillment by the Outside Date and shall not have been
waived in writing by Guppy; or

(c)

by Original IP Shareholders and Owners upon written notice to Guppy if any of
the conditions to the Closing set forth in Sections 6.1 or 6.3 shall have become
incapable of fulfillment by the Outside Date and shall not have been waived in
writing by Original IP Shareholders and Owners

7.2

Procedures and Effect of Termination.

(a)

In the event of termination of this Agreement pursuant to Section 7.1 hereof,
written notice thereof shall forthwith be given by the terminating party to the
other party, and, except as set forth below, this Agreement shall terminate and
be void and have no effect and the Unwind and Share Exchange shall be abandoned
without any further action by the parties hereto: provided, however, that if
such termination shall result from the failure of a party to perform a covenant,
obligation or agreement in this Agreement or from the breach by any party hereto
of any representation or warranty contained herein, such party shall be fully
liable for any and all damages incurred or suffered by the other party as a
result of such failure or breach. If this Agreement is terminated as provided
herein:

(b)

each party hereto shall redeliver, and shall cause its agents (including,
without limitation, attorneys and accountants) to redeliver, all documents, work
papers and other material of each party hereto relating to the Unwind and Share
Exchange, whether obtained before or after the date hereof; and

(c)

each party agrees that all Confidential Information received by Guppy on the one
hand or the IP Owners/Shareholders, on the other hand, with respect to the other
party, this Agreement or the Unwind and Share Exchange shall be kept
confidential notwithstanding the termination of this Agreement except as
required by law.

ARTICLE VIII

MISCELLANEOUS

8.1

Entire Agreement. This Agreement and the Schedules and Exhibits hereto contain
the entire agreement between the parties and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.

8.2

Amendment and Modifications. This Agreement may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
party against whom enforcement of any such amendment, modification or supplement
is sought.

8.3

Extensions and Waivers. At any time prior to the Closing, the parties hereto
entitled to the benefits of a term or provision may (a) extend the time for the
performance of any of the obligations or other acts of the parties hereto, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document, certificate or writing delivered pursuant hereto, or (c) waive
compliance with any obligation, covenant, agreement or





9




--------------------------------------------------------------------------------

condition contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the party against whom enforcement of any such
extension or waiver is sought. No failure or delay on the part of any party
hereto in the exercise of any right hereunder shall impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.

8.4

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided, however, that no party hereto may assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the other party hereto. Except as provided in this Article VIII, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

8.5

Survival of Representations, Warranties and Covenants. The representations and
warranties contained herein shall survive the Closing. All covenants and
agreements contained herein which by their terms contemplate actions following
the Closing shall survive the Closing and remain in full force and effect in
accordance with their terms. All other covenants and agreements contained herein
shall not survive the Closing and shall thereupon terminate.

8.6

Headings; Definitions. The section and article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement. All references to sections or
articles contained herein mean sections or articles of this Agreement unless
otherwise stated. All capitalized terms defined herein are equally applicable to
both the singular and plural forms of such terms.

8.7

Severability. If any provision of this Agreement or the application thereof to
any Person or circumstance is held to be invalid or unenforceable to any extent,
the remainder of this Agreement shall remain in full force and effect and shall
be reformed to render the Agreement valid and enforceable while reflecting to
the greatest extent permissible the intent of the parties.

8.8

Expenses. Whether or not the Unwind and Share Exchange is consummated, and
except as otherwise expressly set forth herein, all legal and other costs and
expenses incurred in connection with the Unwind and Share Exchange, including
any legal and other costs and expenses incurred in compliance with the terms of
this Agreement, shall be paid by the party incurring such expenses.

8.9

Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, telecopy, telefax or
other electronic transmission service to the appropriate address or number as
set forth below.





10




--------------------------------------------------------------------------------

IF TO GUPPY:

c/o J. Dean Burden

8050 N University Drive

Suite 202

Tamarac, Florida 33321




IF TO IP OWNERS OR SHAREHOLDERS:

c/o Irrevocable Trust Agreement Number III

Jay Howard Linn, Trustee

19333 Collins Avenue, PH 2501

Sunny Isles Beach, Florida 33150




8.10

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.

8.11

Jurisdiction. The parties hereto consent and agree that in the event any
litigation is required to be commenced for the purpose of enforcing,
interpreting or otherwise involving this Agreement and the transactions
contemplated hereunder, that such litigation shall only be commenced in a court
of competent jurisdiction located in Broward County, Florida, and the parties
hereby consent to venue and jurisdiction being proper only in said county and
state and waive any and all objections and defenses thereto.

8.12

Counterparts. This Agreement may be executed in two or more counterparts and
delivered via facsimile, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement

8.13

Force Majeure. Neither party hereto shall be liable for failure to perform
occasioned by any cause beyond its reasonable control.

8.14

Certain Definitions. As used herein:

“Affiliate” shall have the meanings ascribed to such term in Rule 12(b)(2) of
the Securities Exchange Act of 1934, as amended;

“Confidential Information” shall mean the existence and contents of this
Agreement and the schedules and exhibits hereto, and all proprietary technical,
economic, environmental, operational, financial and/or business information or
material of one party that, prior to or following the Closing Date, has been
disclosed by Guppy, on the one hand, or PTO, on the other hand, in written, oral
(including by recording), electronic, or visual form to, or otherwise has come
into the possession of, the other;

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission or court, whether domestic, foreign or multinational,
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any executive official





11




--------------------------------------------------------------------------------

thereof;

“Knowledge” shall mean (i) with respect to an individual, knowledge of a
particular fact or other matter, if such individual is aware of such fact or
other matter, and (ii) with respect to a Person that is not an individual,
knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer, partner, executor, or
trustee of such Person (or in any similar capacity) has, or at any time had,
knowledge of such fact or other matter;

“Liens” shall mean liens, pledges, charges, claims, security interests, purchase
agreements, options, title defects, restrictions on transfer or other
encumbrances, or any agreements (other than this Agreement) to do any of the
foregoing, of any nature whatsoever, whether consensual, statutory or otherwise;

“Material Adverse Effect” shall mean any adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity and its subsidiaries, if any, which is material to the applicable entity
and its subsidiaries, if any, taken as a whole;

“Person” shall mean any individual, corporation, partnership, association, trust
or other entity or organization, including a governmental or political
subdivision or any agency or institution thereof;

“ORIGINAL IP OWNERS” includes all intellectual property contributed to Atomic
Guppy, Inc. pursuant to the Asset Acquisition Agreement dated March 6, 2007.








12




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

ATOMIC GUPPY, INC.

  

 

 

  

 

 

  

 

 

 

By:

/s/ J. Dean Burden

 

Name:

J. Dean Burden

 

Title:

President

  

 

 

  

 

 

 

IRREVOCABLE TRUST

 

AGREEMENT NUMBER III,

 

JAY HOWARD LINN, TRUSTEE

  

 

 

  

 

 

  

 

 

                                                                   

By:

/s/ Jay Howard Linn

 

Name:

Jay Howard Linn

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

 

 

/s/ Leigh M. Rthschild

 

 

LEIGH M. ROTHSCHILD

 

 

 

 

 

 

 

 

 

 

 

/s/ Adam Bauman

 

 

ADAM BAUMAN

  

 

 

  

 

 

  

 

 

  

 

 

 

 

/s/ Neal Lenarsky

 

 

NEAL LENARSKY











13




--------------------------------------------------------------------------------

ANNEXES

Annex A

 

INTELLECTUAL PROPERTY OWNERS of ATOMIC GUPPY, INC.

Annex B

Original IP Shareholders

Annex C

Guppy Note Holders







EXHIBITS

Exhibit 1.1

Form of Bill of Sale

Exhibit 2.1

Form of ATOMIC GUPPY, INC. Release and Disclaimer

Exhibit 2.2

Form of IP Owners and Shareholders Release and Termination

Exhibit 2.3

Employment and Contractural Releases

Exhibit 2.4

Form of IP Owners Indemnification Agreement

Exhibit 2.5

Form of Officer’s Letter of Resignation and Appointment

Exhibit 2.6

Form of Guppy Indemnification Agreement

Exhibit 3.4(b)

Form of Press Release

Exhibit 6.2(c)

Form of Certificate of Secretary of Guppy

 



































14




--------------------------------------------------------------------------------

Annex A




ORIGINAL IP OWNERS







Name of Owner:

Property Conveyed




Leigh M. Rothschild

All trademarks owned or applied for by Atomic Guppy, Inc. (the “Company”)
including specifically the Atomic Guppy trademark and the Hyperlocalcontent
trademark, all patents and patents pend-

Adam Bauman

ing owned or applied for by the Company including, specifically, the patent
pending identified as Leigh-10, all domain names owned

Neal Lenarsky

or applied for by the Company including but not limited to AtomicGuppy.com,
atomicguppy.net and atomicguppy.org, all business plans and presentations and
private placement memorandums prepared for the Company, including the October
2007 Private Placement Memorandum and the 2007-2008 Atomic Guppy business plans,
all rights to technology and business designs relating to the Company; any other
intellectual property without exception instituted by the Company from March 6,
2007 until the date of the executed unwind agreement.






































15




--------------------------------------------------------------------------------

Annex B







Original IP Shareholders







 

Name

 

     

 

Number of Shares

 

 

 

 

 

 

1    

Irrevocable Trust III, Jay Howard Linn

Trustee

 

     

91,989,120

2    

Adam Bauman

 

 

 

25,287,500

3    

Leigh M. Rothschild

 

 

 

23,023,380

4    

Neal Lenarsky

 

 

 

1,062,500

5    

David A. Carter

 

 

 

637,500







TOTAL SHARES 142,000,000 Pre-Split-7,100,000 post split current shares



























































16




--------------------------------------------------------------------------------

Annex C




Guppy Note holders




Name

 

Amount of Note

 

 

 

David Magaziner

                                        

$150,000

 

 

 

Lawrence Moskowitz

 

    50,000

 

 

 

MBA Investors, LTD.

 

    12,500

 

 

 

YT2K, Inc.

 

    12,500

 

 

 

New Century Horizon

 

    25,000

 

 

 

Aida Damigella

 

    50,000

 

 

 

Jay M. Haft

 

    25,000

 

 

 

New Century Horizon

 

    75,000











17




--------------------------------------------------------------------------------

BILL OF SALE AND ASSIGNMENT




BILL OF SALE and ASSIGNMENT (“Bill of Sale”), dated as of this 10th day of
December 2007 by and among Atomic Guppy, Inc. (“Seller/Assignor”) and Rothschild
Trust Holdings, LLC (“Buyer/Assignee”) with respect to certain Intellectual
Property Assets as defined in that certain Asset Purchase Agreement executed
contemporaneously.




WHEREAS, Seller shall sell, assign and transfer to Buyer, all of its right,
title and interest in and to the Assets (as such term is defined in the Unwind
and Share Exchange Agreement-[the “Agreement]); and




WHEREAS, the Buyer shall accept the assignment of the Assets pursuant to the
terms and provisions of the Agreement and assume the rights and obligations
associated with the Assets from and after the date hereof; and




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration referenced in the
Agreement, the receipt and sufficiency of which are hereby acknowledged, Buyer
and Seller agree as follows:




1. Defined Terms. The capitalized terms used but not defined herein shall have
the respective meanings assigned to them in the Agreement.




2. Sale and Assignment of the Assets. Seller hereby sells, assigns, transfers,
conveys, grants, bargains, sets over, delivers and confirms unto the Buyer, its
successors and its assigns, forever, Seller’s entire right, title and interest
in and to all the Assets, to have and to hold forever, free and clear of any and
all Liens, licenses and/or other claims of any manner or type, pursuant to the
terms and provisions of the Agreement. Buyer and Seller shall execute,
acknowledge, and deliver, or will cause to be done, executed acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurances as may be required to place Buyer, its
successors and assigns, in possession and control of the Assets hereby conveyed.




3. Buyer’s Acknowledgement of Receipt; Assumption. The Buyer hereby (i) accepts
and acknowledges receipt of the Assets from Seller, and, from and after the date
hereof, shall succeed to and assume any and all rights, duties and obligations
with respect to the Assets in accordance with the terms and provisions of the
Agreement; and (ii) assumes full liability and obligation for all future and
ongoing performance from and after the date hereof, subject to the terms and
provisions of the Agreement.




4. Further Assurances. The parties hereto, by execution of this Bill of Sale,
and Assignment, expressly agree to do, execute, acknowledge and deliver or cause
to be done, executed, acknowledged and delivered, any and all further acts,
documents, assignments, transfers, powers of attorney, certificates, conveyances
and assurances to the extent required to place the Buyer in possession and
control of the Assets hereby conveyed and to otherwise carry-out the
transactions contemplated by this Bill of Sale and Assignment subject to the
terms and conditions of the Agreement.








--------------------------------------------------------------------------------

5. Other Assignments. This Bill of Sale and Assignment is in addition to, and in
no manner shall limit, the terms or provisions of any other assignment by the
Seller of any portion of the Assets to the Buyer pursuant to the terms and
provisions of the Agreement. Notwithstanding any provision to the contrary
contained herein, the terms and provisions of the Agreement shall control with
respect to the rights and obligations of the parties hereto from and after the
date hereof.




6. Miscellaneous. This Bill of Sale and Assignment shall be governed by the laws
of the State of Florida without giving effect to the principles of conflicts of
law thereof. This Bill of Sale and Assignment may be executed in any number of
counterparts, each of which, when executed, shall be deemed an original and all
of which together shall be deemed to be one and the same instrument. This Bill
of Sale and Assignment is binding upon, inures to the benefit of and is
enforceable by the parties hereto and their respective successors and assigns.




7. No Third Party Beneficiaries. Nothing in this Bill of Sale, Assignment and
Assumption shall confer any rights upon any person or entity other than the
parties hereto and their respective successors and permitted assigns.




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Bill
of Sale and Assignment as of the date first written above.




 

SELLER:

  

 

 

 

ATOMIC GUPPY INC.,

 

A Nevada corporation

  

 

 

  

 

 

                                                                               

By:

/s/ J. Dean Burden

 

Name:

J. Dean Burden

 

Title:

President

  

 

 

 

BUYERS:

  

 

 

 

ROTHSCHILD TRUST HOLDINGS, LLC

 

A Florida limited liability company

 

 

 

 

By its managing member

 

Irrevocable Trust Agreement “Number III”

  

 

 

  

 

 

  

 

 

 

By:

Jay Howard Linn

 

 

Jay Howard Linn








19


